DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive.
Regarding claim 7, the limitation of “determining whether to at least one of open and unlock a door for an animal” is disclosed by Monk. Additionally, “an image recording device adapted to capture images of an approach procedure of the animal located in proximity to the device, the approach procedure comprising a trajectory of the animal; a database adapted to store reference images of a reference trajectory of characteristic procedures of approach of the animal”. The examiner believes that Monk still reads on this claim even with the inclusion of the term “trajectory”. Trajectory is a broad term and can include a posture or position of a still frame image. Monk also reads on the limitation: “a control device coupled to the database and the image recording device, the control device determining a degree of matching between the images and the reference images and actuating a drive for at least one of opening and unlocking the door if the degree of matching exceeds a threshold value”. The revised language of the claim does not substantially change the structure of the invention.
Claim 11 is rejected over Monk in view of Nelson. The Nelson reference discloses a sensor that weighs different characteristics of an image such as color, and reflectance to determine the species of a bird.
Regarding claim 17, similar comments are made as for claim 7.
The new claim 18 can be rejected using Monk in view of Brown.
The new claim 19 can be rejected using Monk.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Monk (US Pub. 2017/0273277 A1).
Regarding claim 7, Monk discloses a device for determining whether to at least one of open and unlock a door for an animal (Abstract, lines 1-5: “Animal feeders are disclosed that include a barrier limiting access to feed inside the feeder, doors controlled by an actuator and a control system configured to feed certain species to the exclusion of others by the recognition of those species”), comprising: 
an image recording device adapted to capture images of an approach procedure of the animal located in proximity to the device, the approach procedure comprising a trajectory of the animal (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”);
a database adapted to store reference images of a reference trajectory of characteristic procedures of approach of the animal (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”); 
and a control device coupled to the database and the image recording device, the control device determining a degree of matching between the images and the reference images and actuating a drive for at least one of opening and unlocking the door if the degree of matching exceeds a threshold value (Abstract, lines 1-5: “Animal feeders are disclosed that include a barrier limiting access to feed inside the feeder, doors controlled by an actuator and a control system configured to feed certain species to the exclusion of others by the recognition of those species”).
Regarding claim 10, Monk discloses depending on the degree of matching, an issuing unit for issuing feed is activated via the control device (Abstract, lines 5-10: “Cameras and, in some cases, other detectors are used to detect and identify animals by species. Doors may be configured to be open by default and remain open for the feeding of desired animals with the doors closing to prevent feeding upon the approach of an animal targeted for exclusion”).
Regarding claim 12, Monk discloses further reference images of an appearance of a first animal are stored in the database (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”).
Regarding claim 19, Monk discloses a method for determining whether to at least one of open and unlock a door for an animal, comprising: 
capturing images of an approach procedure of the animal, the approach procedure comprising a trajectory of the animal; comparing the images to reference images of a reference trajectory of characteristic procedures of approach of the animal (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”. A characteristic of a still picture of an animal is its trajectory); 
and actuating a drive for at least one of opening and unlocking the door if a degree of matching between the images and the reference images exceeds a threshold value (Abstract, lines 1-5: “Animal feeders are disclosed that include a barrier limiting access to feed inside the feeder, doors controlled by an actuator and a control system configured to feed certain species to the exclusion of others by the recognition of those species”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Brown (US Pub. 2014/0090299 A1).
Regarding claim 8, Monk discloses the claimed invention except for as taught by Brown, depending on the degree of matching, a signalling unit for issuing an alert tone is activated via the control device (Pg. 1, [0015], lines 1-4: “In one embodiment, at the moment that the door commences the "open mode", the door system emits a pleasant two tone whistle inside and outside that alerts the animal to the fact that access to the door is now available”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the alert tone of Brown to associate positive identification with a sound to the animal.
Regarding claim 9, Monk discloses the claimed invention except for as taught by Brown, depending on the degree of matching, a signalling unit for issuing a luring sound is activated via the control device (Pg. 1, [0015], lines 1-4: “In one embodiment, at the moment that the door commences the "open mode", the door system emits a pleasant two tone whistle inside and outside that alerts the animal to the fact that access to the door is now available”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the sound of Brown to entice the animal to access the device. 
Regarding claim 17, Monk discloses a device for determining whether to one of open a door, signal, and issue feed for an animal, comprising: 
an image recording device adapted to capture images of an approach procedure of the animal located in proximity to the device, the approach procedure comprising a trajectory of the animal (Abstract, lines 5-6: “Cameras and, in some cases, other detectors are used to detect and identify animals by species”. A characteristic of a still picture of an animal is its trajectory); 
a database adapted to store reference images of a reference trajectory of characteristic procedures of approach of the animal (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”);
and a control device coupled to the database and the image recording device, the control device determining a degree of matching between one of: 
the images and the reference images; and first features of the images and second features of the reference images; and wherein, depending on the degree of matching, the control device activates one of: 
a drive for opening a door; and an issuing unit for issuing feed (Abstract, lines 1-5: “Animal feeders are disclosed that include a barrier limiting access to feed inside the feeder, doors controlled by an actuator and a control system configured to feed certain species to the exclusion of others by the recognition of those species”).
However, Monk does not disclose as taught by Brown, a signalling unit for issuing one of an alert tone and a luring sound (Pg. 1, [0015], lines 1-4: “In one embodiment, at the moment that the door commences the "open mode", the door system emits a pleasant two tone whistle inside and outside that alerts the animal to the fact that access to the door is now available”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the alert tone of Brown to associate positive identification with a sound to the animal.
Regarding claim 18, Monk as modified by Brown discloses the claimed invention in addition to as taught by Monk, the control device activates the one of the drive, the signalling unit, and the issuing unit if the degree of matching exceeds a threshold value (Abstract, lines 1-5: “Animal feeders are disclosed that include a barrier limiting access to feed inside the feeder, doors controlled by an actuator and a control system configured to feed certain species to the exclusion of others by the recognition of those species”).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Nelson (US Pub. 2015/0216145 A1).
Regarding claim 11, Monk discloses the claimed invention except for as taught by Nelson, the determining of the degree of matching between the images and the reference images comprises determining a further degree of matching between features of the images and reference features of the reference images; and the features comprise at least one of: a shape of the animal, a color of the animal, a predominant color of the animal, and a fur pattern of the animal (Pg. 2, [0018], lines 16-22: “The sensor 40 is configured to detect one or more species indicators. The species indicators may include, for example, color of the bird, light reflectance of the bird, body weight and image recognition. Depending on the types of birds being excluded from the housing 12 only one of the species indicators might be used though it may be useful to utilize at least two of the species indicators”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the color detection of Nelson as that is a distinct feature of an animal and provides valuable information as to the species of the target.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Chamberlain (US Pub. 2011/0297090 A1).
Regarding claim 13, Monk discloses the claimed invention except for as taught by Chamberlain, pressure sensors arranged in a zone, which zone the animal enters when approaching at least one of the device and the door (Pg. 2, [0023]: “The preferred animal proximity detector is an RFID detector. Another animal proximity detector may be a motion sensor such as a beam that is interrupted, for example an infra-red beam and sensor. An alternative animal proximity detector is a pressure sensor operative to sense the weight of an animal. The animal proximity detector may be used in conjunction with the animal identification means and a microprocessor in order to determine whether the animal that is detected at the feeding apparatus is an 'authorised' animal or not and if the animal is not an authorised animal, the optimum moment to startle it”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the pressure sensor of Chamberlain as it is known in the art for detecting the presence of an entity.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Hill (US Pub. 2010/0328030 A1).
Regarding claim 14, Monk discloses the claimed invention except for as taught by Hill, the device comprises a reader for reading out a code, which code is stored in a storage medium attached to the animal (Abstract, lines 1-9: “An RFID reader for use in a pet door to control access for a pet bearing an RFID tag or implant. The RFID reader incorporates and is operable in two modes, a learn mode and a normal mode. In learn mode, the reader stores the ID code of an RFID transponder in the vicinity of the reader and also derives additional reader information corresponding to the RFID transponder. In normal mode, the reader compares the ID codes stored in memory to the RFID signal returned from an RFID transponder in the vicinity of said the reader”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the code reader of Hill to better identify the animals that are allowed to access the device.
Regarding claim 16, Monk discloses the claimed invention except for as taught by Hill, a locking device for locking the door (Pg. 4, [0084], lines 7-9: “When the measured ID code matches one stored in memory the door lock is opened and the animal is allowed to enter the house”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the lock of Hill to prevent animals from accessing the device unless approved.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Garcia (US Pub. 2003/0126977 A1).
Regarding claim 15, Monk discloses the claimed invention except for as taught by Garcia, a smell sensor for determining the smell of the first animal; wherein a smell of the animal is matched with a reference smell stored in a form of reference data (Pg. 2, [0013], lines 1-4: “According to yet a further aspect of the invention, there is provided a carry pack for an animal used to detect the presence of a target object by sensing a characteristic odor associated with the target object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the odor sensor of Garcia because the concept of using a target odor to identify an object is known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642